DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed November 4, 2021.  Claims 1, 2, 5-15 and 17-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-15 and 17-20 have been considered but are moot in view of new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-20 are rejected because of their dependency on claim 15.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kode (CN 102169019).
Re claim 1: Kode teaches an analog counter circuit for use with a digital pixel (see fig. 2), the analog counter circuit comprising: an input (VIo); an output (VTA); a first stage (CF/40) electrically coupled to the input (VIo) that is charged to an initial charge voltage (paragraph 77 and 84, fig. 2, 3 and 4); a second stage (CTA /30) that includes an accumulating charge storage device (CTA) (see fig. 2); and a charge transfer device (TTR) between the first (CF/40) and second (CTA/30) stages that includes a transfer 
Re claim 2: Kode teaches the analog counter circuit, wherein when a RESET signal (RST/VCC/GND) is received at the input (VIo) transitions from a low level to a high level (at t6, the signal RST/VCC/GND is increased from low to high level, see fig. 4), the voltage at the node (NR) rises from the initial charge voltage to a charge voltage (see fig. 4, paragraph 77 and 89), wherein the charge voltage is a sum of the initial 
Re claim 5: Kode teaches the analog counter circuit, wherein the transfer device (TTR) is a P-channel MOSFET (paragraph 75).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6, 7, 11-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kode (CN 102169019) in view of Hairston (US 10079986).
Re claim 6: Kode teaches wherein the first stage includes: a charge control device (TRS/40) having an input connected to a supply voltage (GND/VCC, fig. 3 and 4) and an output connected to the node (VR), but does not specifically teach a first capacitor connected to the input and the control device output connected to the first capacitor. Hairston teaches an analog counter circuit (fig. 2), wherein a first stage (VRSP transistor/capacitor to the right of the VRSP transistor in 116) includes: a first capacitor (capacitor to the right of the VRSP transistor in 116) connected to an input (input connected to 114/104); and a charge control device (VRSP transistor in 116) having an input connected to a supply voltage (VRSP) and an output connected to the first capacitor (capacitor to the right of the VRSP transistor in 116). It would have been 
Re claim 7: Kode as modified by Hairston teaches the analog counter circuit, wherein the output of the charge control device (Kode, TRS/40, Hairston, VRSP transistor in 116) and the first capacitor (Hairston, capacitor to the right of the VRSP transistor in 116) are connected to the charge transfer device (Kode, TTR, see fig. 2 and 3, Hairston, V2 transistor in 116, see fig. 2).
Re claim 11: Kode as modified by Hairston teaches the analog counter, wherein the charge control device (Kode, TRS/40, Hairston, VRSP transistor in 116) is an N-channel MOSFET (Kode, paragraph 84).
Re claim 12: Kode as modified by Hairston teaches the analog counter circuit, wherein when a RESET signal (RST/VCC/GND) is received at the input (VIo) transitions from a low level to a high level (at t6, the signal RST/VCC/GND is increased from low to high level, see fig. 4), the voltage at the node (NR) rises from the initial charge voltage to a charge voltage (see fig. 4, paragraph 77 and 89), wherein the charge voltage is a sum of the initial charge voltage and an amplitude of the RESET signal (see fig. 4, paragraphs 77 and 89), wherein a gate of the N-channel MOSFET is connected to an inverse of the RESET signal (Kode, RST/VCC/GND, fig. 3 and 4).
Re claim 13: Kode as modified by Hairston teaches the analog counter circuit, wherein a gate of the N-channel MOSFET is connected to biasing gate voltage (Kode, RST/VCC/GND, fig. 3 and 4).

Re claim 15: Kode teaches a method of using an analog counter in a digital pixel circuit (see fig. 2-4), the method comprising: receiving a RESET signal (RST/VCC/GND) 
Re claim 17: Kode as modified by Hairston teaches the method, wherein charging includes passing charge from a supply voltage (Hairston, VRSP) to the first storage device (Hairston, capacitor to the right of the VRSP transistor in 116) connected the input of the analog counter (Hairston, 116, Kode, see fig. 2) through a charge control device (Hairston, VRSP transistor in 116, Kode, 40) having an input connected to the supply voltage (Hairston, VRSP) and an output connected to the first storage device (Hairston, capacitor to the right of the VRSP transistor in 116, see fig. 2).

Re claim 20: Kode as modified by Hairston teaches the method, wherein charging includes one of: providing an inverse of the RESET signal to a gate of the a N-channel MOSFET (Kode, RST/VCC/GND, fig. 3 and 4); and providing a biasing gate control voltage to the gate of the an N-channel MOSFET (Kode, RST/VCC/GND, fig. 3 and 4).

9.	Claims 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kode (CN 102169019) as modified by Hairston (US 10079986) as applied to claim 6 above, and further in view of Veeder (US 9628105).
Re claim 8: Kode as modified by Hairston teaches an analog counter circuit (Kode, fig. 2-4 and Hairston, fig. 2), wherein a first stage (Kode, CF/40, Hairston, VRSP transistor/capacitor to the right of the VRSP transistor in 116) includes: a first capacitor (Hairston, capacitor to the right of the VRSP transistor in 116) connected to an input (Hairston, input connected to 114/104); and a charge control device (Hairston, VRSP transistor in 116, Kode, 40/TRS) having an input connected to a supply voltage (Hairston, VRSP, Kode, GND/VCC) and an output connected to the first capacitor (Hairston, capacitor to the right of the VRSP transistor in 116, fig. 2, Kode, fig. 2-4), but does not specifically teach wherein the charge control device is a diode connected P-channel MOSFET. Veeder teaches wherein a charge control device (311) is a diode connected P-channel MOSFET (col. 9, lines 7-27). It would have been obvious to one of 
Re claim 9: Kode as modified by Hairston teaches an analog counter circuit (Kode, fig. 2-4 and Hairston, fig. 2), wherein a first stage (Kode, CF/40, Hairston, VRSP transistor/capacitor to the right of the VRSP transistor in 116) includes: a first capacitor (Hairston, capacitor to the right of the VRSP transistor in 116) connected to an input (Hairston, input connected to 114/104); and a charge control device (Hairston, VRSP transistor in 116, Kode, 40/TRS) having an input connected to a supply voltage (Hairston, VRSP, Kode, GND/VCC) and an output connected to the first capacitor (Hairston, capacitor to the right of the VRSP transistor in 116, fig. 2, Kode, fig. 2-4), but does not specifically teach wherein the charge control device is a diode connected N-channel MOSFET. Veeder teaches wherein a charge control device (311) is a diode connected N-channel MOSFET (col. 9, lines 7-27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a diode similar to Veeder with the control device of Kode as modified by Hairston in order to reduce reverse leakage currents providing for higher quality voltage supply.
Re claim 10: Kode as modified by Hairston teaches an analog counter circuit (Kode, fig. 2-4 and Hairston, fig. 2), wherein a first stage (Kode, CF/40, Hairston, VRSP transistor/capacitor to the right of the VRSP transistor in 116) includes: a first capacitor (Hairston, capacitor to the right of the VRSP transistor in 116) connected to an input (Hairston, input connected to 114/104); and a charge control device (Hairston, VRSP transistor in 116, Kode, 40/TRS) having an input connected to a supply voltage 
Re claim 18: Kode as modified by Hairston teaches the method (Kode, fig. 2-4 and Hairston, fig. 2), the first storage device (Hairston, capacitor to the right of the VRSP transistor in 116) connected to the input (Hairston, input connected to 114/104); and the charge control device (Hairston, VRSP transistor in 116, Kode, 40/TRS) having an input connected to the supply voltage (Hairston, VRSP, Kode, GND/VCC) and an output connected to the first storage device (Hairston, capacitor to the right of the VRSP transistor in 116, fig. 2, Kode, fig. 2-4), but does not specifically teach wherein the charge control device is one of a diode connected P-channel MOSFET, a diode connected N-channel MOSFET and a diode. Veeder teaches wherein a charge control device (114) is a diode connected P-channel MOSFET, a diode connected N-channel MOSFET and a diode (col. 9, lines 7- 27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a diode similar to Veeder with the control device of Kode as modified by Hairston in order to reduce reverse leakage currents providing far higher quality voltage supply.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878